Exhibit 10.5.2

 

SABA SOFTWARE, INC.

 

2000 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name and Address:

              

 

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Saba Software, Inc. 2000 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement
(the “Agreement”) attached hereto, as follows. Unless otherwise provided herein,
the terms in this Notice shall have the same meaning as those defined in the
Plan.

 

Award Number

    

Date of Award

    

Vesting Commencement Date

     Total Number of Restricted Stock Units Awarded (the “Units”)     

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

 

[Insert vesting schedule.]

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

 

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability. In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Saba Software, Inc.,

a Delaware corporation

By:

   

Title: 

   

Date:

   

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER
UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

 

Grantee Acknowledges and Agrees:

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.

 

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

 

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or the website of the Company’s designated brokerage firm, if
applicable. By signing below (or providing an electronic signature by clicking

 

2



--------------------------------------------------------------------------------

below) and accepting the grant of the Award, the Grantee: (i) consents to access
electronic copies (instead of receiving paper copies) of the Plan Documents via
the Company’s intranet or the website of the Company’s designated brokerage
firm, if applicable; (ii) represents that the Grantee has access to the
Company’s intranet or the website of the Company’s designated brokerage firm, if
applicable; (iii) acknowledges receipt of electronic copies, or that the Grantee
is already in possession of paper copies, of the Plan Documents; and
(iv) acknowledges that the Grantee is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.

 

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 9 of the Agreement. The
Grantee further agrees to the venue and jurisdiction selection in accordance
with Section 10 of the Agreement. The Grantee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

 

Date:

                   

Grantee’s Signature

                 

Grantee’s Printed Name

                 

Address

                 

City, State & Zip

 

3



--------------------------------------------------------------------------------

Award Number: __________________

 

SABA SOFTWARE, INC.

 

2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.    Issuance of Units. Saba Software, Inc. a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Saba Software, Inc. 2000 Stock Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.

 

2.    Transfer Restrictions. The Units may not be transferred in any manner
other than by will or by the laws of descent and distribution.

 

3.    Conversion of Units and Issuance of Shares.

 

(a) General. Subject to Sections 3(b) and 3(c), one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Grantee after satisfaction
of any required tax or other withholding obligations. Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share. Notwithstanding the foregoing, the relevant
number of Shares shall be issued no later than March 15th of the year following
the calendar year in which the Award vests. The Company may however, in its sole
discretion, make a cash payment in lieu of the issuance of the Shares in an
amount equal to the value of one share of Common Stock multiplied by the number
of Units subject to the Award. Effective upon the consummation of a Corporate
Transaction, the Award shall terminate unless it is Assumed in connection with
the Corporate Transaction.

 

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.



--------------------------------------------------------------------------------

(c) Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies); in such event, any
Shares to which the Grantee would otherwise be entitled during the six (6) month
period following the date of the Grantee’s termination of Continuous Service
will be issuable on the first business day following the expiration of such six
(6) month period.

 

4.    Right to Shares. The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.

 

5.    Restrictive Covenants. Grantee acknowledges and agrees that Grantee’s
eligibility for and receipt of the Award is conditioned upon Grantee’s continued
compliance with the Company’s Proprietary Information Agreement and governance
policies, including, without limitation, the Company’s Code of Business Conduct
and Ethics.

 

6.    Taxes.

 

(a) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the Award, including the
grant, vesting, assignment, release or cancellation of the Units, the delivery
of Shares, the subsequent sale of any Shares acquired upon vesting and the
receipt of any dividends or dividend equivalents. The Company does not commit
and is under no obligation to structure the Award to reduce or eliminate the
Grantee’s tax liability.

 

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in the manner described within this Section 6(b). If the Award is
settled in Shares, then at any time not less than five (5) business days (or
such fewer number of business days as determined by the Administrator) before
any Tax Withholding Obligation arises (e.g., a vesting date), the Grantee may
elect to satisfy the Grantee’s Tax Withholding Obligation by delivering to the
Company an amount that the Company determines is sufficient to satisfy the Tax
Withholding Obligation by (x) wire transfer to such account as the Company may
direct, (y) delivery of a certified check payable to the Company, or (z) such
other means as specified from time to time by the Administrator. If Grantee does
not make such arrangements, the Company may, at its sole election, satisfy the
Grantee’s Tax Withholding Obligation in accordance with clause (i) and/or
(ii) below.

 

(i) The Grantee authorizes the Company to, upon the exercise of Company’s sole
discretion, sell on the Grantee’s behalf a whole number of Shares from those

 

2



--------------------------------------------------------------------------------

Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all brokers’ fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. The Grantee’s
acceptance of this Award constitutes the Grantee’s instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company to
execute the sale of Shares hereunder. To the extent the proceeds of such sale
exceed the Grantee’s minimum Tax Withholding Obligation, the Company agrees to
pay such excess in cash to the Grantee. The Grantee acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Grantee’s minimum Tax Withholding Obligation. Accordingly, the
Grantee agrees to pay to the Company or any Related Entity as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of Shares described
above.

 

(ii) If permissible under Applicable Law, the Grantee authorizes the Company to,
upon the exercise of its sole discretion, withhold from those Shares otherwise
issuable to the Grantee the whole number of Shares sufficient to satisfy the
minimum applicable Tax Withholding Obligation. The Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax
Withholding Obligation. Accordingly, in that event, the Grantee agrees to pay to
the Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the withholding of Shares described above. In the event
that the Company elects to settle the Award by making a cash payment in lieu of
the issuance of Shares as described in Section 3(a) of this Agreement, the
Company shall withhold from the cash amount otherwise payable to the Grantee an
amount sufficient to satisfy the minimum applicable Tax Withholding Obligation.

 

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity. Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

 

7.    Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

3



--------------------------------------------------------------------------------

8.    Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

9.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

 

10.    Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
San Mateo) and that the parties shall submit to the jurisdiction of such court.
The parties irrevocably waive, to the fullest extent permitted by law, any
objection the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this
Section 10 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

11.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

12.    Data Privacy.

 

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Related Entity for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.

 

(b) The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).

 

4



--------------------------------------------------------------------------------

(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.

 

13.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.

 

14.    Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable. In addition, the
Company makes no representation that the Award will comply with Section 409A of
the Code and makes no undertaking to prevent Section 409A of the Code from
applying to the Award or to mitigate its effects on any deferrals or payments
made in respect of the Units. The Grantee is encouraged to consult a tax adviser
regarding the potential impact of Section 409A of the Code.

 

END OF AGREEMENT

 

5